Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered April 16, 1997, convicting him of murder in the second degree (two counts) and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
*429Ordered that the judgment is affirmed.
The defendant’s contention that his guilt was not proven by legally sufficient evidence is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contention that he was entitled to a missing witness charge with respect to two detectives is unpreserved for appellate review (see, People v Gonzalez, 68 NY2d 424, 428). In any event, the defendant was not entitled to such a charge since, inter alia, he failed to rebut the People’s showing that both detectives were unavailable (see, People v Gonzalez, supra).
The defendant’s remaining contentions are either not properly before this Court, unpreserved for appellate review, or without merit. Santucci, J. P., Altman, Goldstein and McGinity, JJ., concur.